DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 09 February 2022, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The Examiner acknowledges the instant application claims the benefit and priority to U.S. Provisional 62/748,368, filed on 19 October 2018, and has been accorded the earliest effective file date.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 09 November 2020, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive. The Applicant argues:
35 U.S.C. 103
(1) Morsi does not teach or suggest the feature ‘determining a source database schema associated with a received first data set,’ as recited in claim 1, and similarly in corresponding independent claims 9 and 17.
The Examiner disagrees. Morsi, see column 8, lines 19-65 and column 10, line 40 to column 11, line 35, discloses an object-oriented metadata model which may be arranged via an entity-relationship schema in which entity objects of the model are associated with one another via relationship metadata. The Examiner notes that a source database schema (e.g. source data stores) may be any object oriented schema that is readily understood by one of ordinary skilled in the art, and in which the schema includes a metadata model that includes container objects, entity objects, and relationships between such objects, thereby inferring that a first data set is populated into the data tables via an SQL command.

(2) Morsi does not teach or suggest the feature ‘determining… one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema,’ as recited in claim 1, and similarly in corresponding independent claims 9 and 17.
The Examiner disagrees. Morsi, see column 4, line 45 to column 5, line 55, which discloses one or more data transformation logic modules (e.g. one or more transformation rules), where the data transformation logic modules is used to in each data pipeline of the data pipeline system that includes source data stores, destination data stores, any of which may be used to store data based on the data transformation rules.

No other argument was presented and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morsi, Magdi, et al (U.S. 2013/0227573 and known hereinafter as Morsi).

As per claim 1, Morsi teaches a method of transforming data within a data pipeline comprising one or more data processing nodes, the method comprising: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
determining, by the first processing node, a source database schema associated with the received first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); 
retrieving, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claim 9, Morsi teaches a computer system, comprising: 
a processing unit comprising one or more processors (e.g. Morsi, see Figure 5); and 
a non-transitory computer-readable medium containing instructions that, when executed by the one or more processors (e.g. Morsi, see Figure 5), cause the one or more processors to perform operations including: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
determining, by the first processing node, a source database schema associated with the received first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); 
retrieving, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claim 17, Morsi teaches a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of a computing device, cause the one or more processors to: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
determining, by the first processing node, a source database schema associated with the received first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); 
retrieving, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claims 2 and 10, Morsi teaches the method of claim 1 and the system of claim 9, respectively, wherein the one or more data transformation rules are generated by the first processing node after the first processing node receives the first data set from the source system (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.). 

As per claims 3, 11, and 18, Morsi teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable medium of claim 17, respectively, wherein the first processing node is one of a plurality of processing nodes within the data pipeline (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.), and wherein each of the plurality of processing nodes within the data pipeline stores and uses a different set of pipeline flow rules to transform data transmitted between the source system and the one or more target systems (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.). 

As per claims 4, 12 and 19, Morsi teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable medium of claim 17, respectively, further comprising: 
receiving, by the first processing node, one or more updates to the one or more pipeline flow rules (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); and 
in response to the receiving the updates to the one or more pipeline flow rules:
(a) requesting and receiving, from the source system, an updated first data set corresponding to the first data set; 
(b) determining updated data transformation rules, based on the updated pipeline flow rules; 
(c) transforming the updated first data set into an updated second data set, using the updated data transformation rules; and 
(d) transmitting the updated second data set to the one or more target systems (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data. The Examiner notes that step a is fulfilled by the requirement of at least one transformation rule being followed.). 

As per claims 5, 13, and 20, Morsi teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable medium of claim 17, respectively, further comprising: 
receiving, by the first processing node, a third data set from the source system, wherein the third data set is received from the source system after the first data set (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.);
determining, by the first processing node, that the source database schema of the source system has been changed to an updated source database schema, at a time between when the first data set was transmitted by the source system and when the third data set was transmitted by the source system (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); and 
in response to determining that the source database schema of the source system has been changed to the updated source database schema, generating, by the first processing node, one or more updated data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).), wherein the updated data transformation rules are determined using the retrieved pipeline flow rules and are based on the updated source database schema (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claims 6 and 14, Morsi teaches the method of claim 5 and the system of claim 13, respectively, wherein determining that the source database schema of the source system has been changed to the updated source database schema comprises at least one of: 
determining that, for a source database within the source system from which the first data set and third data set were generated, one or more tables, views, procedures, queues, or triggers within the source database were created, deleted, or modified;
determining that a data type or size of a data field within the source database has been changed; or 
determining that a relationship between multiple data fields in the source database has been changed (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).). 

As per claims 7 and 15, Morsi teaches the method of claim 1 and the system of claim 13, respectively, wherein determining that the database schema of the source system has been changed to the updated source database schema comprises:
analyzing, by the first processing node, one or more characteristics of the first data set received from the source system (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.); 
analyzing, by the first processing node, one or more corresponding characteristics of the third data set received from the source system (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.); and 
comparing, by the first processing node, the characteristics of the first data set and the corresponding characteristics of the third data set (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.). 

As per claims 8 and 16, Morsi teaches the method of claim 5 and the system of claim 13, respectively, further comprising: 
determining a first set of database objects within the source system that were directly modified with the change to the updated source database schema (e.g. Morsi, see paragraph [0019], which discloses multiple metadata layer may be used during deployment indicating that each metadata layer contains a set of database objects that were modified within the data pipeline confirmation manifest.); 
determining a second set of database objects within the source system that were indirectly affected by the change to the updated source database schema (e.g. Morsi, see paragraph [0019], which discloses multiple metadata layer may be used during deployment indicating that each metadata layer contains a set of database objects that were modified within the data pipeline confirmation manifest.); and
determining and executing a subset of the pipeline flow rules that are based on the first set of database objects and the second set of database objects (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 5, 2021